Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is completely unclear. The word ‘rate’ refers to a time period but none is specified. Also, ‘within’ is unclear as to the values encompassed. Do applicants mean that the coating is approximately 30% of the particle weight or size? That the coating can between 69-99% or 1-31%(because 99-69=30 and 31-1=30 also)?

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 102a1 as being antcpated by Matheu et al. 20160319110.
Mathue teaches, especially in para 98-103, 133-143, ex. 1 and fig. 5, inorganic materials coated with amorphous carbon.  The statement of intended use does not limit the product in any manner whatsoever.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matheu.
In so far as there is no explicit example of the claimed material described as claimed, or that the materials overlap in carbon overcoat, area, etc., then that overlap renders the claims obvious.

Claims 1, 4-7 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2005-213056, in view of Matheu.
The reference teaches alumina coated with carbon. While not teaching ‘amorphous’ carbon, it appears to be amorphous as compared to the process which Matheu uses to make amorphous carbon.

s 1, 4-7 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2014-111231, in view of Matheu.
The reference teaches zeolite coated with carbon. While not teaching ‘amorphous’ carbon, it appears to be amorphous as compared to the process which Matheu uses to make amorphous carbon.
 
Claims 1, 3, 5-7 are rejected under 35 U.S.C. 102a1 as being anticipated by JPS5629162, in view of Matheu.
The reference teaches silica coated with carbon. While not teaching ‘amorphous’ carbon, it appears to be amorphous as compared to the process which Matheu uses to make amorphous carbon.

Claims 1, 5, 6 are rejected under 35 U.S.C. 102a1 as being anticipated by WO2016/052406.
The reference teaches inorganic material coated with amorphous carbon.

Claims 1, 5, 6 are rejected under 35 U.S.C. 102a1 as being anticipated by WO2013/027674.
The reference teaches inorganic material coated with amorphous carbon. 

Other supplied references are also applicable to the claims (such as the Kim and Yang articles), however are not cited to avoid excessive duplication of rejection. 
 
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736